DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239180 A1 (OGASAWARA; ISAO et al.) in view of US 20190041711 A1 (FUJIKAWA; YOHSUKE).

    PNG
    media_image1.png
    800
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    683
    517
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    480
    680
    media_image4.png
    Greyscale

Per claims 1 and 9, Ogasawara teaches an active matrix substrate [1] that has a pixel region [10] and that includes multiple pixels that are disposed in the pixel region [10], the active matrix substrate comprising: multiple scanning signal lines [12]; multiple data signal lines that intersect the multiple scanning signal lines [13]; multiple switching elements that are disposed at respective multiple intersecting portions of the multiple data signal lines and the multiple scanning signal lines; multiple pixel electrodes that are connected to the respective multiple switching elements [see paragraph 0039]; a common electrode that is disposed in the pixel region [14, see paragraph 0059], multiple divided common electrode wires that are connected to the respective multiple divided common electrodes and that are disposed in the pixel region [31]; multiple data signal terminals that are disposed at a first end portion of the active matrix substrate [26]; divided common electrode terminals that are disposed at a second end portion that differs from the first end portion of the active matrix substrate [25];- 67 -Attorney Docket No.: US85946 20X01223-0/USmultiple data signal line connection wires that connect the multiple data signal lines and the multiple data signal terminals to each other [see angled portions of line 16]; and multiple divided common electrode wire connection wires that connect the multiple divided common electrode wires and the multiple divided common electrode terminals to each other [24c], wherein a distance between end portions of the multiple data signal line connection wires facing the multiple data signal terminals is shorter than a distance between end portions of the multiple data signal line connection wires facing the pixel region [see figure 3, the distance between signal connection wires near the terminal pads is shorter that the distance between the signal lines 13], and wherein a distance between end portions of the multiple divided common electrode wire connection wires facing the divided common electrode terminals is shorter than a distance between end portions of the multiple divided common electrode wire connection wires facing the pixel region [see figure 3, the distance between common connection wires near the terminal pads is shorter that the distance between the common lines 14].
Ogasawara lacks the common electrode including multiple divided common electrodes that are divided in a matrix.  However, Fujikawa teaches the common electrode including multiple divided common electrodes that are divided in a matrix [see horizontal portion of line 47].  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Fujikawa with Ogasawara.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239180 A1 (OGASAWARA; ISAO et al.) in view of US 20190041711 A1 (FUJIKAWA; YOHSUKE), as applied to claims 1 and 9 above, and further in view of US 20180040683 A1 ( MATSUEDA; Yojiro et al.)

    PNG
    media_image5.png
    536
    440
    media_image5.png
    Greyscale

Per claims 7-8, Ogasawara teaches the active matrix substrate according to Claim 1.  Ogasawara lack, but Matsueda teaches, the pixel region has a circular shape, and wherein the active matrix substrate has two edges [top and bottom of substrate 10, see figure 2]- 70 -Attorney Docket No.: US85946 20X01223-0/UShaving straight sides such that an imaginary circle that has a diameter larger than a diameter of the pixel region is partly cut [the imaginary circle would be a circle form with a radius extended to a point beyond the top flat surface].  Improved form factor would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Matsueda with Ogasawara.  
 
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 2, the prior art teaches the active matrix substrate according to Claim 1.  The prior art in combination with the limitations of claim 1 does not teach wherein a region that is occupied by the multiple data signal line connection wires and a region that is occupied by the multiple divided common electrode wire connection wires do not overlap in a plan view as recited in dependent claim 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871